 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   JOE ANTHONY BARRIOS,            ) Case No. CV 18-7195-DOC (JPR)
                                     )
12                     Petitioner,   )
                                     )              JUDGMENT
13                v.                 )
                                     )
14   DEAN BORDERS, Warden,           )
                                     )
15                     Respondent.   )
                                     )
16
17        Pursuant to the Order Accepting Findings and Recommendations
18   of U.S. Magistrate Judge,
19        IT IS HEREBY ADJUDGED that the Petition is denied and this
20   action be dismissed with prejudice.
21
22            August 20, 2019
     DATED:
                                      DAVID O. CARTER
23                                    U.S. DISTRICT JUDGE
24
25
26
27
28
